Opinion by
Rao, J.
In accordance with stipulation of counsel that the merchandise consists of table damask, wholly or in chief value of table damask, wholly or in chief value of cotton, and articles made or cut from such table damask, and that the packing list, attached to the protest, establishes the net weights of the items in question, the claim of the plaintiff was sustained. The collector was directed to reliquidate the entry accordingly, basing weights upon the packing list, attached to the protest.